Citation Nr: 1022231	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  04-39 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The Veteran had active service from February 1970 to 
September 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran's claim was reopened by the Board, 
and remanded for further development, in April 2007.


FINDING OF FACT

Hepatitis C is not attributable to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, 
and several portions of the revisions are pertinent to the 
claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  Letters dated in May 
2007 and April 2008, informed the Veteran of the information 
necessary to substantiate the claims for service connection 
for hepatitis C.  He was also informed of the evidence VA 
would seek on his behalf and the evidence he was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio, at 187.  These letters also 
included information with regard to the assignment of a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Although complete and proper notice was received after the 
initial denial of the Veteran's claim, the Court and the 
United States Court of Appeals for the Federal Circuit  
(Federal Circuit) have clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole - is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

Further, the Veteran's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  As such, there is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this 
case, the Veteran was afforded a VA examination pertaining to 
his claim for service connection in October 2009.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  While the original examination was thorough, an 
etiological opinion was not provided.  To that end, a 
supplemental opinion was provided in December 2009.  The VA 
opinion obtained in this case is adequate, as it is 
predicated on a reading of pertinent medical records and is 
responsive to the medical questions raised in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the 
issue on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) 
(2009).  The opinion is thorough and supported by the record, 
and the opinion noted above is therefore adequate upon which 
to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

In this case, the Veteran claims that, during his period of 
active service, he was inoculated with an air gun in 1970, 
along with many other men, and that inoculation was the cause 
of his currently-diagnosed hepatitis C.  See Statement, 
September 2004.

In order to establish a service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

It is also noted that the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Neither the Board nor the Veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
See Veterans Benefits Administration (VBA) letter 211B (98- 
110), November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Veterans Benefits 
Administration (VBA) Fast Letter 04-13, June 29, 2004) 
identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and 
blood products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
re-use of needles for tattoos, body piercing, and 
acupuncture.  

In addition, VBA Fast Letter 04-13 states:

Population studies suggest hepatitis C can be 
sexually transmitted.  However, the chance for sexual 
transmission of [hepatitis C] is well below 
comparable rates for HIV/AIDS or hepatitis B 
infection. . . . The hepatitis B virus is heartier 
and more readily transmitted than [hepatitis C].  
While there is at least one case report of hepatitis 
B being transmitted by an air gun injection, thus 
far, there have been no case reports of hepatitis C 
being transmitted by an air gun transmission.  The 
source of infection is unknown in about 10 percent of 
acute hepatitis C cases and in 30 percent of chronic 
hepatitis C cases.  These infections may have come 
from blood-contaminated cuts or wounds, contaminated 
medical equipment or multi-dose vials of medications.

The large majority of hepatitis C infections can be 
accounted for by known modes of transmission, 
primarily transfusion of blood products before 1992, 
and injection drug use. Despite the lack of any 
scientific evidence to document transmission of 
hepatitis C with air gun injectors, it is 
biologically plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

At the outset, the Board notes that the Veteran has been 
diagnosed with active hepatitis C during the pendency of this 
appeal.  See Private report, February 16, 2000.  Thus, 
element (1) of Hickson has been satisfied, in that the 
Veteran has demonstrated that he has a current disability.

Regarding an in-service diagnosis, the Veteran's service 
treatment records are silent as to any complaints, diagnosis, 
or treatment for hepatitis C.  On separation from active 
duty, in August 1970, the examination was negative for a 
diagnosis of hepatitis or any chronic liver disorder.  See VA 
Standard Forms 88 and 89, August 12, 1970.  

Post-service, private medical records dated in February 2000 
indicate that the Veteran presented for sexually transmitted 
disease evaluation.  He reported to the examiner that he had 
found out that his spouse had been in a long extramarital 
affair for many years and that her partner was hepatitis 
positive although he was not sure if it was hepatitis B or C.  
The Veteran reported that he had had no further sexual 
contact with her since he found out three weeks earlier.  He 
was requesting full testing that was available.  A February 
2000 note, dated 13 days later, indicates that the examiner 
had tried to reach the Veteran by telephone several times to 
inform him that his hepatitis C confirmatory test did come 
back positive.  Two days later the examiner spoke with the 
Veteran and he indicated that he spoke with his spouse and 
was not sure if that's how he got the infection.  The 
examiner noted that she reviewed with the Veteran that there 
was a possibility that he got the hepatitis C from a possible 
blood transfusion or blood product transfusion when he was 
injured 13 years earlier before testing was done regularly 
for hepatitis C.  See Private reports, February 3 and 
February 18, 2000.

The Board notes that the record indicates that the Veteran 
was involved in a motor vehicle accident in 1985 wherein he 
sustained 35 percent second or third degree burns of both 
legs, arms, hands, and torso, and subsequently underwent an 
above the knee amputation on the left reportedly due to 
gangrene.  The record indicates that one of the treating 
facilities was Brook Army Medical Center in San Antonio, 
Texas.  However, a response from this facility, received in 
April 2008, indicated that no records were available.

In October 2003, the Veteran submitted a hepatitis C risk 
factor questionnaire.  He checked "No" to blood transfusion 
prior to 1992, using needles to inject recreational drugs, 
snorting drugs, exposure to other people's blood, tattoos or 
body piercing, hemodialysis, excessive alcohol use, and 
unexplained liver disease.  The Veteran checked "Yes" to 
multiple sexual partners, or a history of sexually 
transmitted diseases.  See Questionnaire, October 2003.

In conjunction with the Veteran's claim for service 
connection, he was afforded a VA examination for compensation 
purposes in September 2003.  The examiner noted that the 
claims file was not available for review.  The Veteran 
reported that he suffered a serious motorcycle accident in 
July 1985 which resulted in a brain injury and amputation of 
the left leg below the knee.  The Veteran further reported 
that hepatitis C was diagnosed in 2001, and that he was 
asymptomatic at the time of the original diagnosis.  A liver 
biopsy, or any other treatment, was received at that time.  
The Veteran denied that he underwent a blood transfusion 
following the 1985 accident.  He stated that he did not use 
needles to inject drugs, he did not snort drugs, he was not 
exposed to anyone else's blood, did not have a tattoo or 
piercing, and never received hemodialysis.  The Veteran did 
relate that he had multiple sexual partners in service, and 
that he was diagnosed once with gonorrhea.  

Ultimately, the examiner stated that, "I have all reason to 
suggest that the patients' multiple sexual partners and 
history of sexually-transmitted disease (gonorrhea times one) 
was the source of his infection with hepatitis C."  See VA 
examination report, September 22, 2003.

The Veteran submitted a statement in which he stated that he 
was inoculated in 1970, along with many other men, and that 
inoculation was the cause of his currently-diagnosed 
hepatitis C.  See Statement, September 2004.

In November 2004, a VA nurse practitioner issued a statement 
which noted that the Veteran was diagnosed with hepatitis in 
2001, and that he most likely acquired the virus many years 
prior.  It was further noted that risk factors for hepatitis 
C included a possible blood transfusion in 1986, even though 
the Veteran denied that he received a transfusion following 
his accident during his September 2003 VA examination.  The 
nurse practitioner noted that the Veteran could not recall 
for sure if he had had a blood transfusion then.  The Veteran 
also reported in-service air gun inoculations.  The 
practitioner stated that it was difficult to ascertain 
exactly how the Veteran was infected with hepatitis C, but 
was likely infected from one of the risk factors noted above.  
See Statement, November 4, 2004.

The Veteran submitted a revised risk factor questionnaire in 
April 2008.  He affirmed that he had never used intravenous 
drugs, intranasal cocaine, engaged in high-risk sexual 
activity, had hemodialysis, received a tattoo or body 
piercing, shared toothbrushes or razor blades, had 
acupuncture with non-sterile needles, had a blood 
transfusion, or been exposed to any contaminated blood or 
fluids.  See Questionnaire, April 2008.

The Veteran was afforded an additional VA examination in 
October 2009.  It was noted that the Veteran was diagnosed 
with hepatitis in 2001, and that his spouse was involved in a 
relationship with someone else, and that her partner was 
infected with hepatitis C.  The Veteran reported that his 
wife tested negative for hepatitis at that time.  The Veteran 
further stated that, recently, his girlfriend had been 
treated for hepatitis C, and that she currently tested 
positive for the disorder.  He maintained that he never 
received an in-service blood transfusion.  Although he had 
repeatedly attested to multiple sexual partners in service, 
the Veteran reported only one in-service sexual partner.  

The examiner noted a report from the Minneapolis, Minnesota 
VA Medical Center (VAMC) from April 2005, in which hepatitis 
C, with mild activity, was demonstrated.  The examiner 
diagnosed the Veteran with chronic, active hepatitis C, 
however an etiological opinion was not provided.  See VA 
examination report, October 2009. 

A supplemental VA opinion was obtained in December 2009.  
Following a review of the Veteran's claims file, to include a 
review of the October 2009 VA examination, it was noted that 
the Veteran did not report any hepatitis C risk factors 
during his period of active duty, with the exception of 
"multiple sexual partners," which he later recanted.  The 
examiner noted that in a July 2004 hepatitis C clinic 
evaluation, the Veteran reported that between 1980 and 2001, 
he had been exposed to other people's blood.  The examiner 
opined that the most likely cause of the Veteran's current 
diagnosis was exposure to blood between 1980 and 2001.  

In support of the opinion, the examiner noted that there was 
no obvious exposure to hepatitis during the Veteran's period 
of active duty.  It was noted that the most important risk 
factors for hepatitis C are injectable drug use and persons 
with hemophilia treated with blood products prior to 1987.  
In contrast, the examiner stated that other common behaviors, 
to include immunizations with air guns, carry risk factors 
which are very small or minimal compared to the risk from 
blood transfusions prior to 1987.  As such, the examiner 
opined that it was more likely than not that hepatitis C is 
not related to the Veteran's period of active service.  See 
Opinion, December 2009.

While the Veteran's private and VA treatment records contain 
numerous diagnoses of hepatitis C, the Veteran's record is 
silent as to medical evidence of a nexus between his 
hepatitis and his period of active service, save for a 
November 2004 statement from a VA nurse practitioner which 
echoed the Veteran's reports of blood exposure through in-
service air gun inoculations, and which opined that it was 
"difficult to ascertain" how the Veteran was infected, but 
that infection was likely the result of one of the risk 
factors noted, presumably to include a possible 1986 blood 
transfusion and/or air gun inoculation.  

To the extent that the above statement could be construed as 
a positive etiological opinion, linking the Veteran's current 
diagnosis to an in-service inoculation, the Board notes that, 
when facing conflicting medical opinions, the Board must 
weigh the credibility and probative value of each opinion, 
and in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, the Board attaches limited probative value to 
the VA statement of November 2004.  In Kowalski v. Nicholson, 
19 Vet. App. 171 (2005), the Court indicated the Board may 
not disregard a favorable medical opinion solely on the 
rationale it was based on a history given by the Veteran.  
Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims folder.  The Court held that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
medical opinions.  The Court added, "[i]t is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Nieves-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, the 
Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file. 

The Board finds that the November 2004 nurse practitioner did 
not provide a sufficient rationale to support her opinion 
that the Veteran's hepatitis could be related to an in-
service inoculation.  Instead, it was simply pointed out that 
the Veteran provided a history of several risk factors, and 
that any could be the cause, without sufficiently weighing 
each risk factor as to the relative probability of infection.  
Further, her statement was entirely speculative in nature.

The Board notes that service connection may not be predicated 
on a resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102 (1996); see Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (service connection claim not well grounded where only 
evidence supporting the claim was a letter from a physician 
indicating that veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the Veteran; such evidence held to be speculative); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the Veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).  

Further, the Court has held that a medical examination report 
must contain not only clear conclusions with supporting data, 
but also a reasoned medical explanation connecting the two.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); 
Stefl v. Nicholson, 21 Vet.  App. 120, 124 (2007) 
("[A]medical opinion ... must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions.").  It is therefore unclear whether this 
opinion was formed primarily based on the Veteran's self-
reported history, an independent review of the file, or a 
combination of both.  Compare and contrast LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) versus Nieves-Rodriguez v. Peake; 
see also, Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and 
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Instead, the Board attaches the most probative value to the 
VA opinion dated in December 2009, provided in conjunction 
with the October 2009 VA examination.  The opinion was well-
reasoned, detailed, consistent with other evidence of record, 
included prior medical reports, and included a review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  The VA 
examiner discussed pertinent medical findings, and described 
the opinion in detail.  The opinion was consistent with the 
documentary record which showed no records of in-service risk 
factors, save for the history of multiple sexual partners, 
which the Veteran later denied, and the possibility of an air 
gun inoculation, for which the risk factor of hepatitis was 
minimal in comparison to a pre-1987 blood transfusion.    

Based on the foregoing, the Board finds that the most 
probative evidence of record establishes that the Veteran's 
hepatitis C had its onset after the Veteran separated from 
service and is unrelated thereto.  As noted above, the Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).   Neither the 
Board nor the Veteran is competent to supplement the record 
with unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Colvin.  As 
noted, the December 2009 VA medical opinion is afforded more 
probative weight that the conflicting medical opinion of 
record.  Therefore, the Board also finds that the most 
probative evidence of record does not establish a proximate 
link between a current diagnosis of hepatitis C and the 
Veteran's period of active service.

As to the Veteran's assertions that he contracted hepatitis 
as the result of in-service inoculation, the Federal Circuit 
held that lay evidence is one type of evidence that must be 
considered, and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency, a legal concept determining whether testimony may 
be heard and considered, and credibility, factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 
6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) 
(nonprecedential) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology"); see also Bethea v. Derwinski, 2 Vet. App. 252, 
254 (1992) (allowing citation or reliance upon single-judge 
disposition for persuasiveness or reasoning it contains, but 
noting lack of precedential value of such dispositions).  

Here, the Board does not find that the Veteran is competent 
to determine the etiology of his claimed disorder.  While the 
Veteran is competent to report the receipt of an in-service 
inoculation, he has not been shown to be competent to link 
his claimed disorder to his such an event.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Therefore, although the statements 
of the Veteran offered in support of his claim have been 
given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between hepatitis C and his 
military service.

Moreover, the Board does not find the Veteran to be a 
credible historian in this case.  On several occasions, he 
noted affirmatively that he had likely received a blood 
transfusion following a motorcycle accident in July 1985.  
However, on other occasions, the Veteran denied or could not 
recall ever receiving a blood transfusion.  Further, the 
Veteran initially, and repeatedly, reported multiple sexual 
partners during his period of active duty.  However, he later 
amended his statement to reflect that he had only one in-
service sexual partner.  As a result of these 
inconsistencies, the Board does not find the Veteran's 
statements to be of significant probative value.

In sum, the competent evidence does not establish that the 
Veteran's currently-diagnosed hepatitis is related to his 
short period of active duty.  The record establishes that, 
approximately three decades following separation, the Veteran 
was diagnosed with hepatitis C.  Moreover, the most probative 
medical evidence of record has demonstrated that the 
Veteran's hepatitis is less likely than not related to his 
period of active service, to include air gun inoculations.  
Although the September 2003 VA examiner linked the Veteran's 
diagnosis to multiple in-service sexual partners, the Veteran 
later denied that he had more than one sexual partner during 
that time.  Finally, as to the Veteran's own statements in 
support of his claim, the Board has found that the Veteran is 
neither competent nor credible to provide an etiology to 
active service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the preponderance is against 
the Veteran's claim, and it must be denied.




ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


